Citation Nr: 1531564	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for cervical strain with cervicobrachial pain.  

2. Entitlement to a higher evaluation for right C-6 radiculopathy associated with cervical strain with cervicobrachial pain, rated as 20 percent disabling prior to July 1, 2012, and 0 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In an April 2012 rating action, the RO reduced the disability evaluation for the C-6 right radiculopathy to noncompensable (0 percent) effective July 1, 2012.  The Veteran did not perfect an appeal from the rating reduction; therefore it is not on appeal, and the issue before the Board is characterized accordingly.

The Veteran testified before the undersigned at a June 2015 Travel Board hearing.  A transcript of that proceeding has been associated with the Veteran's electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran's last VA examination of his cervical spine and radiculopathy was in May 2012.  Since that time, the Veteran submitted a private physician's evaluation of his cervical spine dated in January 2015 showing complaints of increased neck pain.  In addition, during his June 2015 hearing, the Veteran stated that his cervical spine disability had worsened since the last VA examination.  In light of the above, the Board finds that a remand is necessary at this time in order to afford the Veteran another VA examination that accurately assesses the current severity of his cervical spine disability and associated neurologic abnormality/radiculopathy. Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

The Veteran also testified that he receives ongoing private medical treatment for his cervical spine disability.  The identified records should be obtained upon remand. 


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his cervical spine and radiculopathy disorders; thereafter, all identified treatment records should be obtained. 

For private records, secure any necessary authorization forms from the Veteran.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Thereafter, make arrangements for the Veteran to be afforded appropriate examination of the joints/nerves to evaluate the nature and severity of his cervical spine disability and right C-6 radiculopathy disability.  The electronic claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted. The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner is also directed to specifically comment on the following:

(a) Cervical Spine Disability: 
i. Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's cervical spine. 

ii. Whether any intervertebral disc syndrome of the cervical spine causes incapacitating episodes.  Identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

(b) Neurological Symptomatology of the Cervical Spine Disability: The examiner must also identify any neurological abnormalities associated with the service-connected cervical spine disability, to include any associated bladder or bowel impairment and evaluate any urinary or bowel impairment present as appropriate. 

The examiner should also specifically contemplate the presence/severity of radiculopathy, to specifically include right C6 radiculopathy.  The nerves affected, or seemingly affected, by any radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Following any additional indicated development, review the claims file and readjudicate the Veteran's claims for increased evaluation of his cervical spine and right upper extremity radiculopathy.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




